Larkin, J. (concurring).
The majority suggest that the judgment entered by the Supreme Court is "without legal significance”, or a nullity, because the plaintiffs in that proceeding had previously submitted to the jurisdiction of the Surrogate’s Court by filing objections.
It is readily apparent that no appeal has been taken from the Supreme Court judgment or any order entered in that proceeding. Indeed, the present record establishes that the proponent of the will had full and complete knowledge on December 3, 1975 of the judgment entered in Supreme Court on November 21, 1975 and the briefs do not suggest any effort to open or intervene in that matter since the entry of judgment.
In Dunham v Dunham (40 AD2d 912) the Surrogate, in a proceeding decided by him on July 31, 1970, expressly retained or reserved jurisdiction over questions raised in an estate administration proceeding as to the meaning of a contract. Prior to that decision and in January of 1970 there had been a proceeding initiated in Supreme Court which sought a declaratory judgment that the defendant (beneficiary in estate) had to purchase certain stock pursuant to the contract referred to in the Surrogate’s proceeding. Upon an appeal from an order of the Supreme Court in the proceeding before it this court exercised its jurisdiction to transfer the matter to Surrogate’s Court. It is to be noted that at no point in the Dunham v Dunham (supra) decision is it held that the proceedings in Supreme Court were a nullity or that there was any lack of jurisdiction in Supreme Court. The Dunham case simply held that where the Surrogate has asserted juris*212diction the Supreme Court should refrain from determining the merits of a similar controversy between the parties and should transfer the action to the Surrogate. There is nothing in Dunham which suggests that if a decision and order are obtained in Supreme Court it is a nullity.
In a series of cases involving the estate of Florence M. De Lano we explained the relationship of the Surrogate’s Court and Supreme Court. In Matter of De Lano (34 AD2d 1031, affd 28 NY2d 587) it was brought out that the Surrogate had referred to the Supreme Court certain issues for trial by a jury. Those issues were tried and after the verdicts (in favor of the will proponents) had been certified to the Surrogate’s Court, the Attorney-General moved to intervene on behalf of charitable beneficiaries and for a new trial as to the validity of certain codicils. Supreme Court granted the motion for a new trial including the objectant relatives de novo. The relatives could only have succeeded if not only the codicils but the original will could have been set aside. In this appeal of June, 1970 we held that the question of absence of necessary parties was not one which could be considered in Supreme Court. However, as in the Dunham case, this court was considering an appeal from the Supreme Court order. The De Lano case refers not to the power of Supreme Court as having concurrent jurisdiction but to it as one to which the Surrogate’s Court has transferred a trial portion of a proceeding.
In a later De Lano case (41 AD2d 880) there was an appeal from an order of the Supreme Court granting summary judgment. In that case it was noted that the prior adjudication of issues while the Attorney-General was not a party was not binding on him. However, it is apparent that the Attorney-General was a necessary party to that proceeding, whereas in our present case the proponents of the will are not necessary parties in the Supreme Court. I find nothing that mandates holding that the Supreme Court judgment is a nullity.
The question then presented is what effect should the Surrogate have given to the Supreme Court judgment. Although as a general rule a judgment is not conclusive on the facts found therein as against a party who has not had a full and fair opportunity to establish his claim (Schwartz v Public Administrator of County of Bronx, 24 NY2d 65; 9 Carmody-Wait 2d, NY Prac § 63:197, pp 198-199), there are circumstances under which a judgment may be offered as proof of facts found therein against strangers to the action. In Grant Bros, v *213United States (232 US 647, 663), the court stated that "a judgment in a prior action is admissible, even against a stranger, as prima facie, but not conclusive, proof of a fact which may be shown by evidence of general reputation, such as custom, pedigree, race, death and the like, and this because the judgment is usually more persuasive than mere evidence of reputation”. This principle is clearly applicable to the question of "pedigree” in issue herein. Even apart from the question of reputation, however, "[t]he rule of stare decisis, and something more, requires judicial notice of that prior adjudication. There are cases where the prior adjudication on the same subject is so germane to a later controversy that the court will examine and honor the former adjudication even though the parties be different” (Newitt v Newitt, 282 App Div 81, 85. See, also, Matter of Benedict v Lunn, 244 NY 373). Accordingly, I conclude that the Surrogate’s refusal to take judicial notice of the Supreme Court judgment, and to consider such judgment as prima facie evidence of the facts therein contained was improper.
Although I have concluded that the said Supreme Court judgment should have been given some weight by the Surrogate, I am not of the opinion that the judgment was totally binding. I am particularly compelled to this latter determination because of the manner in which the judgment was obtained. After a proceeding had been commenced and an issue raised in the Surrogate’s Court, with the matter scheduled for a hearing, one of the participants then went to the Supreme Court and, without notice to the adversaries in the prior proceeding, obtained a default judgment, apparently for the express purpose of avoiding the authority of the Surrogate. I do not approve of such use of our courts.
I concur in the conclusion of the majority that the interests of justice mandate that the appellants have an opportunity to litigate their claim (CPLR 5522).